DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-9 of Remarks, filed November 2, 2021 with respect to claim 10 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) an exterior member for a capacitor element having a first component joined to a second component to open in only a single direction from the capacitor element to the outside of the opening. The first component covers a first portion of the capacitor, while the second component covers the remaining portion of the capacitor. Bus bars connected to the electrodes on end faces of the capacitor element extend through the opening and a sealing member seals the opening.
The prior art further does not teach nor suggest (in combination with other claim limitations) a capacitor element having first and second bus bars attached to first and second electrodes on each end face. An insulating coating layer covers an outer peripheral edge of the first and second electrode. A metal laminate film exterior member is a joint body including a first component and a second component, completely covering the capacitor element, which are joined together allowing the first and second bus bar to be let through a boundary between the two components in only a single direction to the outside.

The prior art further does not teach nor suggest (in combination with other claim limitations) a metal laminate exterior covering a capacitor element and having an opening with a sealing member through which a first and second bus bar pas through. The sealing member has a dent at an outer peripheral edge of the sealing member and the dent and a periphery of the opening form a groove where an adhesive is deposited. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848